Title: From Thomas Jefferson to Francis Hopkinson, 14 August 1790
From: Jefferson, Thomas
To: Hopkinson, Francis



Dear Sir
New York. Aug. 14. 1790.

I wrote you a good while ago on the subject of the quilling of the harpsichord and you were so kind as to answer me with an account and model of your cork tongue, instead of quill. My object was a pettifogging one: but I pursue it. I have at home a well toned Spinette; the jacks of which have strayed away, in a good  degree, since it was in use. It is the only instrument there at present, and as I am to meet my daughters there early in Septemb. I wish to fix it up for all our amusements. Foreseeing this, I brought with me from home one of the jacks thinking that, by that as a model, a workman would make me a set (for a Spinette) and tongue them in your method. Business has kept this out of my mind till perhaps it is too late. I shall leave this place about the 30th. inst. and shall stay two or three days in Philadelphia on my way home. It would make a whole family and it’s friends gay and happy, if any workman would be so friendly as to complete me a set of jacks in that time according to the model now inclosed. This is a case in which I must be troublesome to you, because I am sure you must know the best workman, and have interest with him. Will you then be so good as to get him to undertake this job, and thus add another to the numerous obligations under which you have laid Dear Sir Your sincere friend & servt.,

Th: Jefferson

